      4:20-cv-01441-SAL          Date Filed 08/06/20       Entry Number 22        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Freddie B. Jackson,                        )           C/A No. 4:20-cv-01441-SAL
                                           )
                               Plaintiff,  )
                                           )
v.                                         )           ORDER
                                           )
Mark Anthony Hayes; Taft Guiles; and       )
Fourth Circuit Solicitor’s Office,         )
                                           )
                               Defendants. )
___________________________________ )

   This matter is before the Court for review of the July 7, 2020 Report and Recommendation of

United States Magistrate Judge Kaymani D. West (the “Report”), made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B) (D.S.C.). In the Report, the Magistrate Judge

recommends dismissal of the case without further leave to amend. [ECF No. 16.] Plaintiff was

advised of his right to file objections to the Report. Id. No party filed objections to the Report,

however, and the time for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).



                                                  1
      4:20-cv-01441-SAL         Date Filed 08/06/20       Entry Number 22        Page 2 of 2




    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. For all of the reasons stated in the Report, this case is

DISMISSED without further leave to amend1 and without issuance of service of process.

    IT IS SO ORDERED.


                                                              /s/ Sherri A. Lydon
                                                              United States District Judge
August 5, 2020
Florence, South Carolina




1
 As noted in the Report, Plaintiff was provided an opportunity to attempt to cure the defects in his
complaint by filing an amended complaint by May 4, 2020. [ECF No. 10.] Plaintiff failed to file
an amended complaint or otherwise attempt to cure the deficiencies in his original filing.
Accordingly, this court is exercising its discretion to dismiss the matter without further leave to
amend. Goode v. Central Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015).
                                                  2
